UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6144



In Re: WENDELL M. TURNER,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-38-1)


Submitted:   March 6, 2001                 Decided:   April 20, 2001


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Wendell M. Turner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wendell M. Turner petitions for a writ of mandamus setting

forth several claims.   A writ of mandamus is a drastic remedy and

should be granted only in those extraordinary situations when no

other remedy is available.   See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   Because we find extraordinary circumstances lacking,

and because the petition is frivolous, we deny Turner’s motion for

leave to proceed in forma pauperis and dismiss the petition.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DISMISSED




                                 2